DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/117,906, originally filed 12/10/2020, claims no priority.

Current Status
This office action is a first office action, non-final rejection based on the merits.  This application, 17/117,906, was filed 12/10/2020.  Claims 1-20, filed on 12/10/2020, are pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 8 and 18:  Applicant uses the phrase “a plurality of devices in an industrial system” (claim 8 line 2, claim 18 line 2).  Examiner is unclear as to whether “a plurality of devices in an industrial system” in claim 8 line 2 and claim 18 line 2 is the same “a plurality of devices in an industrial system” claimed in claim 1 line 4 and claim 11 line 2-3.  If they are the same, Examiner respectfully suggests “a plurality of devices in an industrial system” in claim 8 line 2 and claim 18 line 2 should read “the plurality of devices in the industrial system.”  However, it could be a different concept intended by the applicant, explanations are requested.  
	Claims 8 and 18 have been examined based on the merits as best understood.

Regarding claims 10 and 20:  The term “crucial” in claims 10 and 20 is a relative term which renders the claims indefinite. The term “crucial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification states “Strictly limiting and/or blocking communication from cloud system 208 to computer 204 may allow computer 204 to operate in crucial infrastructure and other high-security applications” (¶ 0029) and “the data flow control device may enforce security parameters that allow the distributed data collection system to operate in crucial infrastructure or other high-security applications” (¶ 0058) however the specification does not define what is meant by “crucial infrastructure.”  The specification also states “Some systems (e.g., electric power systems, telephone networks, etc.) are critical infrastructure that may impact public health and safety and are essential to economic activity” ¶ 0010).  Examiner will interpret “crucial infrastructure” as either an “electric power system” or a “telephone network” for the purpose of this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et al., hereinafter Asenjo, U.S. Pub. No. 2014/0337429 A1 in view of Goutard et al., hereinafter Goutard, U.S. 2011/0282508 A1.

Regarding independent claim 1 Asenjo teaches:
	A system, comprising: 
	a distributed data collection system (Asenjo, ¶ 0010:  Asenjo teaches “cloud gateway devices can collect data from the customer’s industrial assets” where the “cloud gateways can comprise stand-alone gateway devices, can be integrated into the industrial devices themselves, or can be integrated in network infrastructure devices on the plant network” (¶ 0010)), comprising: 
		a data polling subsystem to: 
			issue a command to a plurality of devices in an industrial system to 			transmit data collected by each of the plurality of devices regarding monitored 			equipment in the industrial system (Asenjo, fig 1, fig 3, ,¶ 0045, ¶ 0056:  Asenjo teaches “Control program 312 can be any suitable code used to process input signals read into the controller 302 and to control output signals from the controller 302” (¶ 0058 ) where the “input signals” disclose “data”  which is collected from “industrial facilities 104 each having a number of industrial devices 108 and 110 in use” (¶ 0045) disclosing collecting data from a “plurality of devices”); and 
			receive data from each of the plurality of devices in response to the 			command  (Asenjo, fig 1, ¶ 0045:  Asenjo teaches data is collected from “industrial facilities 104 each having a number of industrial devices 108 and 110 in use” 
(¶ 0045);  
		a data aggregation subsystem to generate aggregate data collected from the 	plurality of devices (Asenjo, fig 3, fig 4, ¶ 0060-¶ 0062:  Asenjo teaches “cloud-aware industrial controller 302 can include a transformation component 314 configured to modify or enhance raw data 320 generated or collected by the industrial controller 302 into transformed data 322 prior to sending the data to the cloud” (¶ 0060) where the “transformation component 314 can include one or more of . . . . an aggregation component 410” ¶ 0062)); and 
		a first communication subsystem to transmit the aggregate data (Asenjo, fig 3, 
¶ 0069:  Asenjo teaches “Profiled data 324, comprising the transformed data 322 appended with information from device profile 306 and/or customer profile 308 is then sent to the cloud platform by cloud gateway component 318” (¶ 0069) disclosing a “communication subsystem to transmit the aggregate data” where the “transformed data” reads on “aggregate data” (see above); 
	a remote interface system in communication with the distributed data collection system and configured to process the aggregate data (Asenjo, fig 1:  Fig 1 depicts the cloud platform (102) used to “process the aggregate data.”  The “cloud platform” discloses “a remote interface system”), comprising: 
		a second communication subsystem to receive the aggregate data from the first 	communication subsystem (Asenjo, fig 8, ¶ 0077:  Asenjo teaches “Fig 8 illustrates collection of customer-specific industrial data by a cloud-based analysis system 814” (¶ 0077)) thereby disclosing receiving “the aggregate data from the first communication subsystem”); 
		a visualization subsystem to generate a representation of the aggregate data (Asenjo, fig 2, ¶ 0052-¶ 0053:  Asenjo teaches “User interface component 204 can be configured to receive user input and to render output to the user in any suitable format (e.g. visual, audio, tactile, etc.) (¶ 0053)); and 		 
	a data flow control device disposed between the first communication subsystem and the second communication subsystem and configured to allow the aggregate data to flow from the distributed data collection system to the remote interface system and to block other communications from the remote interface system to the distributed data collection system (Asenjo, fig 7, ¶ 0010¶ 0074:  Asenjo teaches a firewall box that “serves as a cloud proxy for a set of industrial devices” where the firewall “can act as a network infrastructure device that allows plant network 716 to access an outside network such as the Internet, while also providing firewall protection that prevents unauthorized access to the plant network 716 from the Internet” (¶ 0074) where the “cloud” which discloses “the remote interface system” (see above) and is accessed through the Internet.  The firewall “blocks” unauthorized access to the “distributed data collection system” such as the “cloud gateways” which “can be integrated into the industrial devices themselves, or can be integrated in network infrastructure devices on the plant network” (¶ 0010)).  	
	Asenjo does not teach:
	a user interface subsystem to enable a plurality of users to access the aggregate data;
	Goutard teaches:
	a user interface subsystem to enable a plurality of users to access the aggregate data 
(Goutard, fig 2, ¶ 0090:  Fig 2 depicts a UI (user interface) 224 and a DAR (data access and reporting module) 230 where the DAR can “tailor the data or access to the data” dependent on “the position or role of the user” (¶ 0095) disclosing “a plurality of users”).
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the system and method of analyzing industrial data as taught by Asenjo by including a plurality of users as disclosed by Goutard in order to provide a “GGSP (generalized grid security platform) (that) can provide for improved grid performance and diagnostic assessments” (Goutard ¶ 0066). 

Regarding claim 2 Asenjo teaches:	
	a machine-learning subsystem to analyze the aggregate data and to identify an anomaly based on the aggregate data collected from the plurality of devices (Asenjo, fig 1, ¶ 0012,
 ¶ 0050:  Asenjo teaches the cloud-based system is used to determine “abnormal flags” (¶ 0050) disclosing an “anomaly based on the aggregate data  collected” as the data received by the cloud service is “aggregate data” (see claim 1 above)  where the “cloud-based services can analyze the data using any of a number of techniques” including machine learning (¶ 0012)).  

Regarding claim 3 Asenjo teaches:
	a predictive maintenance subsystem to identify a need for maintenance of monitored equipment based on the anomaly in the aggregate data (Asenjo, fig 1, ¶ 0045:  Asenjo teaches a “cloud based predictive maintenance system and services” (¶ 0045) where “predictive maintenance” discloses “a need for maintenance”).

Regarding claim 4 Asenjo teaches:
	a predictive failure subsystem to identify a predicted failure of monitored equipment based on the anomaly in the aggregate data (Asenjo, ¶ 0012:  Asenjo teaches “Cloud-based analysis can also identify system trends indicative of an impending system failure or operating inefficiency” (¶ 0012) where “system trends” disclose anomalies leading to a failure). 

Regarding claim 5 Asenjo does not teach:
	an alert subsystem to generate an alert representing the predicted failure.  
	Goutard teaches:
	an alert subsystem to generate an alert representing the predicted failure (Goutard, fig 22, ¶ 0220-¶ 0221:  Goutard teaches, in 2208 of fig 22, the prediction of equipment failure and then in 2210 generating an alert based on the prediction and in 2212 “presenting the alert”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the system and method of analyzing industrial data as taught by Asenjo by including an alert as disclosed by Goutard in order to provide a “GGSP (generalized grid security platform) (that) can provide for improved grid performance and diagnostic assessments” (Goutard ¶ 0066). 

Regarding claim 6 Asenjo teaches:
	an efficiency improvement subsystem to monitor an efficiency metric associated with monitored equipment and to generate a suggestion to improve the efficiency metric (Asenjo, 
¶ 0090:  Asenjo teaches an analysis program that “can be leveraged to detect and identify early warning conditions indicative of future systems failures or inefficiencies for a given customer’s industrial system, identify possible modifications to the customer’s industrial assets that may improve performance (e.g., increase product throughput, reduce downtime occurrences, etc.) or other such services” (¶ 0090) thereby disclosing a system that monitors efficiencies and identifies ways to improve efficiency).  

Regarding claim 7 Asenjo does not teach:
	an asset health monitoring subsystem to track a health metric of monitored equipment in the industrial system.  
	Goutard teaches:
	an asset health monitoring subsystem to track a health metric of monitored equipment in the industrial system (Goutard, fig 23, ¶ 0222-¶ 0223:  Goutard teaches “a condition or ‘health’ level of PTDG ((power and transmission distribution grid) equipment can be diagnosed based at least in part on current or historical information (e.g., operating condition information, physical condition information, etc.) relating to the PTDG equipment” (¶ 0222) disclosing tracking “a health metric of monitored equipment”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the system and method of analyzing industrial data as taught by Asenjo by including asset health monitoring as disclosed by Goutard in order to provide a “GGSP (generalized grid security platform) (that) can provide for improved grid performance and diagnostic assessments” (Goutard ¶ 0066). 

Regarding claim 8 Asenjo teaches:
	the data polling subsystem issues the command to a plurality of devices in an industrial system to transmit data based on a polling request received from an operator through the remote interface system (Asenjo, fig 1, fig 3, ¶ 0045, ¶ 0056:  Asenjo teaches “Control program 312 can be any suitable code used to process input signals read into the controller 302 and to control output signals from the controller 302” (¶ 0058 ) where the “input signals” disclose “data”  which is collected from “industrial facilities 104 each having a number of industrial devices 108 and 110 in use” (¶ 0045) disclosing collecting data from a “plurality of devices”);

Regarding claim 9 Asenjo teaches:
	the remote interface system further comprises a non-transitory computer-readable storage medium to store the aggregate data collected from the plurality of devices (Asenjo, fig 17, 
¶ 0114:  Asenjo teaches “suitable cloud services 1706 residing on the cloud platform” (¶ 0114) including “storage” as depicted in fig 17).  

Regarding claim 10 Asenjo does not teach:
	the industrial system comprises a crucial infrastructure system.  
	Goutard teaches:
	the industrial system comprises a crucial infrastructure system (Goutard, ¶ 0023:  Goutard teaches “a generalized grid security platform (GGSP) that can control power transmission and distribution and operations in a power and transmission distribution grid (PTDG) in real time or at least near real time (e.g., at a second rate)” (¶ 0023)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the system and method of analyzing industrial data as taught by Asenjo by including a power distribution system as a crucial infrastructure system as disclosed by Goutard in order to provide an “electrical utility (that) will benefit from improved reliability” (Goutard ¶ 0064). 

Regarding independent claim 11 Asenjo teaches:
	A method, comprising: 
	collecting, using a distributed data collection system, information from a plurality of devices in an industrial system (Asenjo, fig 1, ¶ 0010, ¶ 0045:  Asenjo teaches “cloud gateway devices can collect data from the customer’s industrial assets” where the “cloud gateways can comprise stand-alone gateway devices, can be integrated into the industrial devices themselves, or can be integrated in network infrastructure devices on the plant network” (¶ 0010) where the data is collected from “industrial facilities 104 each having a number of industrial devices 108 and 110 in use” (¶ 0045) discloses collecting data from a “plurality of devices”) by: 
		issuing, using a data polling subsystem, a command to the plurality of devices to 	transmit data collected by each of the plurality of devices regarding monitored equipment 	in the industrial system (Asenjo, fig 1, fig 3, ¶ 0045, ¶ 0056:  Asenjo teaches “Control program 312 can be any suitable code used to process input signals read into the controller 302 and to control output signals from the controller 302” (¶ 0058) where the “input signals” disclose “data”  which is collected from “industrial facilities 104 each having a number of industrial devices 108 and 110 in use” (¶ 0045) disclosing collecting data from a “plurality of devices”; 
		receiving, using the data polling subsystem, data from each of the plurality of 		devices in response to the command (Asenjo, fig 1, ¶ 0045:  Asenjo teaches data is collected from “industrial facilities 104 each having a number of industrial devices 108 and 110 in use” (¶ 0045);  
		aggregating, using a data aggregation subsystem, data from each of the plurality 	of devices to generate aggregate data (Asenjo, fig 3, fig 4, ¶ 0060-¶ 0062:  Asenjo teaches “cloud-aware industrial controller 302 can include a transformation component 314 configured to modify or enhance raw data 320 generated or collected by the industrial controller 302 into transformed data 322 prior to sending the data to the cloud” (¶ 0060) where the “transformation component 314 can include one or more of . . . . an aggregation component 410” ¶ 0062));
		transmitting, using a first communication subsystem, the aggregate data to a 	remote interface system (Asenjo, fig 3, ¶ 0069:  Asenjo teaches “Profiled data 324, comprising the transformed data 322 appended with information from device profile 306 and/or customer profile 308 is then sent to the cloud platform by cloud gateway component 318” 
(¶ 0069) disclosing a “transmitting, using a first communication subsystem, the aggregate data” as “transformed data” reads on “aggregate data” (see above) and “the cloud platform” discloses “a remote interface system”; 
		processing, using a remote interface subsystem in communication with the 	distributed data collection system, the aggregate data received from the distributed data 	collection system (Asenjo, fig 1:  Fig 1 depicts the cloud platform (102) used to “process the aggregate data”) by: 
			receiving, using a second communication subsystem, the aggregate data 			from the first communication subsystem (Asenjo, fig 8, ¶ 0077:  Asenjo teaches “Fig 8 illustrates collection of customer-specific industrial data by a cloud-based analysis system 814” (¶ 0077)) thereby disclosing receiving “the aggregate data from the first communication subsystem”); 
			generating, using a visualization subsystem, a representation of the 			aggregate data (Asenjo, fig 2, ¶ 0052-¶ 0053:  Asenjo teaches “User interface component 204 can be configured to receive user input and to render output to the user in any suitable format (e.g. visual, audio, tactile, etc.) (¶ 0053)); 			 
		controlling, using a data flow control device disposed between the first 	communication subsystem and the second communication subsystem, communication 	between the distributed data collection system and the remote interface system by: 				allowing the aggregate data to flow from the distributed data collection 			system to the remote interface system; and 
			blocking other communications from the remote interface system to the 			distributed data collection system (Asenjo, fig 7, ¶ 0010¶ 0074:  Asenjo teaches a firewall box that “serves as a cloud proxy for a set of industrial devices” where the firewall “can act as a network infrastructure device that allows plant network 716 to access an outside network such as the Internet, while also providing firewall protection that prevents unauthorized access to the plant network 716 from the Internet” (¶ 0074) where the “cloud” which discloses “the remote interface system” (see above) and is accessed through the Internet.  The firewall “blocks” unauthorized access to the “distributed data collection system” such as the “cloud gateways” which “can be integrated into the industrial devices themselves, or can be integrated in network infrastructure devices on the plant network” (¶ 0010)). 
	Asenjo does not teach:
	enabling, using a user interface subsystem, a plurality of users to access the aggregate data;
	Goutard teaches:
  	enabling, using a user interface subsystem, a plurality of users to access the aggregate data (Goutard, fig 2, ¶ 0090:  Fig 2 depicts a UI (user interface) 224 and a DAR (data access and reporting module) 230 where the DAR can “tailor the data or access to the data” dependent on “the position or role of the user” (¶ 0095) disclosing “a plurality of users”).
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the system and method of analyzing industrial data as taught by Asenjo by including a plurality of users as disclosed by Goutard in order to provide a “GGSP (generalized grid security platform) (that) can provide for improved grid performance and diagnostic assessments” (Goutard ¶ 0066). 

Regarding claim 12:
	Claim 12 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.

Regarding claim 13:
	Claim 13 recites analogous limitations to claim 3 above and is therefore rejected on the same premise.

Regarding claim 14:
	Claim 14 recites analogous limitations to claim 4 above and is therefore rejected on the same premise.

Regarding claim 15:
	Claim 15 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.

Regarding claim 16:
	Claim 16 recites analogous limitations to claim 6 above and is therefore rejected on the same premise.

Regarding claim 17:
	Claim 17 recites analogous limitations to claim 7 above and is therefore rejected on the same premise.

Regarding claim 18:
	Claim 18 recites analogous limitations to claim 8 above and is therefore rejected on the same premise.

Regarding claim 19:
	Claim 19 recites analogous limitations to claim 9 above and is therefore rejected on the same premise.

Regarding claim 20:
	Claim 20 recites analogous limitations to claim 10 above and is therefore rejected on the same premise.

Conclusion
34.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Defaix et al., U.S. Pub. No. 2004/0133444 A1, teaches preventing users from modifying files at a server.  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DENISE R KARAVIAS/Examiner, Art Unit 2865     

/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        7/1/2022